Citation Nr: 1210408	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to August 20, 2004, for the award of service connection for peripheral neuropathy, carpal tunnel syndrome of the right upper extremity.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal a rating decision issued in June 2005 by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's original claim for service connection for poor circulation in the hands and feet was received by VA on December 4, 2003, and evidence received in connection with the claim reveals a diagnosis of peripheral neuropathy, carpal tunnel syndrome of the right upper extremity related to service-connected diabetes mellitus type II.


CONCLUSION OF LAW

An effective date of December 4, 2003, for the award of service connection for peripheral neuropathy, carpal tunnel syndrome of the right upper extremity is warranted.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  

The Veteran was provided VCAA letters in December 2003 and October 2004 that advised him of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective duties in obtaining evidence in support of such claim.  Thereafter, in a June 2005 rating decision, service connection for peripheral neuropathy, carpal tunnel syndrome of the right upper extremity was granted, effective August 20, 2004.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claim was granted and an effective date was assigned in the June 2005 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, relevant to his effective date claim, as the Board herein awards the earliest possible effective date under VA regulations, namely the date of receipt of the Veteran's original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date of December 3, 2003, for a grant of service connection for peripheral neuropathy, carpal tunnel syndrome of the right upper extremity.  He argues that his claim for poor circulation of the hands and feet that was submitted at that time should have encompassed a claim for peripheral neuropathy.  He notes that, after he submitted a claim specifically for peripheral neuropathy on August 20, 2004, the rating decision that granted service connection noted that it had formerly been claimed as poor circulation.  Therefore, he believes that the August 20, 2004 claim was part and parcel of the December 3, 2003 claim, and that it was recognized as such by the RO.  

The record shows that the Veteran's claim for service connection for several disabilities was received on December 4, 2003.  This included claims for Type II diabetes and "poor circulation in hands & feet".  

Evidence submitted by the Veteran at the time of his December 2003 claim included a November 2003 letter from his private doctor which states that the Veteran has been diagnosed with Type II diabetes.  The doctor did not mention either a disability manifested by poor circulation or peripheral neuropathy.  The other medical evidence submitted at this time was also negative for poor circulation or peripheral neuropathy.  

In response to the December 2003 claim, the Veteran was scheduled for a VA diabetes examination, which was conducted on March 17, 2004.  On examination, there was normal sensation to pinprick and vibration.  Position and ankle jerks were normal.  The examiner specifically stated that there was "No evidence of diabetic neuropathy".  Following the examination, the diagnosis was diabetes type II.  The diagnoses further stated that there was "No evidence of neurological complications", and that the Veteran did not have evidence of poor circulation.  The examiner concluded the diagnoses section by again adding that there was "no evidence of peripheral neuropathy on examining his feet or hands at the present time".  However, in a separate section for impression immediately below the diagnoses section, the examiner stated that the Veteran has diabetes type II with some evidence of neurologic complications and minimal visual complications.  The examiner did not elaborate as to the nature of these complications.  

Service connection for diabetes mellitus was granted in a July 2004 rating decision, effective November 21, 2003.  Service connection for poor circulation of the hands and feet was denied on the basis that there was no evidence that the claimed condition existed.  The Veteran was notified of the July 2004 rating decision and his appellate rights in a July 2004 letter.  

On August 20, 2004, VA received the Veteran's statement wherein he requested service connection compensation for peripheral neuropathy in the upper and lower extremities secondary to his Type II diabetes.  He added that in his previous claim he referred to this condition as poor circulation in the hands and feet.  The RO construed such statement as a new claim. 

Evidence subsequently received from the Veteran includes private treatment records dated November 18, 2004.  These records include an assessment of diabetic peripheral neuropathy.  Additional private treatment records show that peripheral neuropathy was confirmed by December 2004 testing.  A VA examination conducted in April 2005 reached a conclusion of bilateral carpal tunnel syndrome right greater than left.  

Service connection for peripheral neuropathy, carpal tunnel syndrome right upper extremity was established in a May 2005 rating decision.  This decision noted that the disability had formerly been claimed as poor circulation of the hands and feet.  The decision further established an effective date of August 20, 2004, which the RO indicated was the date of receipt of the Veteran's claim.  In July 2005, the Veteran submitted a notice of disagreement with the effective date established by the May 2005 rating decision and current appeal ensued.  

After a review of the record, the applicable law, and the Veteran's contentions, the Board finds that an effective date of December 4, 2003, for the grant of service connection for peripheral neuropathy, carpal tunnel syndrome of the right upper extremity is warranted.  

The Veteran's initial claim, which was received in December 2003, included a claim for poor circulation in the hands and feet.  While he did not mention any neurological problems, the Court has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In this regard, the Board notes that, at the March 2004 VA examination, which was conducted in connection with such claim, the Veteran complained of numbness in his hands.  Therefore, such claim could reasonably encompass peripheral neuropathy and carpal tunnel syndrome of the hands.

However, the evidence of record at the time of the July 2004 rating decision failed to demonstrate a current diagnosis pertaining to the right upper extremity, to include peripheral neuropathy or carpal tunnel syndrome.  In this regard, the March 2004 VA examination specifically stated that the Veteran did not have peripheral neuropathy.  

The Veteran was notified of the July 2004 rating decision and provided with his appellate rights in a July 2004 letter.  He did not submit a notice of disagreement within one year of receipt of the letter.  However, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  In the instant case, evidence received within one year of the issuance of the July 2004 rating decision includes a November 2004 assessment of diabetic peripheral neuropathy.  Additional private treatment records show that peripheral neuropathy was confirmed by December 2004 testing, and the April 2005 VA examination revealed a diagnosis of bilateral carpal tunnel syndrome right greater than left.  The Board finds that such evidence is new and material in that it provides a diagnosis of a disability related to the Veteran's service-connected diabetes mellitus.  Therefore, as the evidence received within a year of the issuance of the July 2004 rating decision qualifies as new and material evidence, such must be considered as having been filed in connection with the Veteran's original claim and, therefore, the Board finds that the Veteran's claim of entitlement to service connection has been pending since VA received his original claim on December 4, 2003.

Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

The effective date for a grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service.  If the claim is not received within one year of separation from service, the effective date for a grant of service connection is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

With respect to the phrase "the date entitlement arose", the Court has stressed what that phrase does not mean.  In McGrath  v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.   This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  

Similar to the facts in McGrath, in this case, the Veteran was not formally diagnosed with peripheral neuropathy of the right upper extremity until November 2004 and carpal tunnel syndrome of the right upper extremity until April 2005, which represents the earliest dates that the Veteran proved his claim; however, those dates are not synonymous with the date entitlement arose.  McGrath, 14 Vet. App. at 35.  Here, the Veteran submitted a claim for poor circulation of the hands and described numbness in his hands.  Such symptoms were ultimately diagnosed as peripheral neuropathy and carpal tunnel syndrome of the right upper extremity.  In this regard, the Board notes that lay evidence may be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Therefore, entitlement had arisen at the time of the Veteran's December 2003 claim, but the evidence did not substantiate his claim until, at the earliest, November 2004.  Consistent with McGrath, the date entitlement arose with respect to a service connection claim cannot be solely dependent on the date of an examination or opinion.  To find otherwise would result in the assignment of effective dates, in some instances, based on when the Veteran could be scheduled for an examination and not on the facts found or the date entitlement arose.  Such results would not be in accordance with 38 U.S.C.A. § 5110(a)  or 38 C.F.R. § 3.400(q)(2), (r). 

Therefore, the Board finds that, as the Veteran's original claim for service connection for poor circulation in the hands and feet was received by VA on December 4, 2003, and evidence received in connection with the claim reveals a diagnosis of peripheral neuropathy, carpal tunnel syndrome of the right upper extremity related to service-connected diabetes mellitus type II, an effective date of December 4, 2003, for the award of service connection for such disability is warranted.


ORDER

An effective date of December 4, 2003, for the award of service connection for peripheral neuropathy, carpal tunnel syndrome of the right upper extremity is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


